Citation Nr: 1453955	
Decision Date: 12/08/14    Archive Date: 12/16/14

DOCKET NO.  08-10 354	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Hartford, Connecticut


THE ISSUES

1.  Entitlement to service connection for a psychiatric disorder.  

2.  Entitlement to a total disability rating based on individual unemployability due to service-connected disabilities (TDIU).


REPRESENTATION

Appellant represented by:	Joseph R. Moore, Attorney


WITNESS AT HEARING ON APPEAL

The Veteran




ATTORNEY FOR THE BOARD

Evan M. Deichert, Counsel


INTRODUCTION

The Veteran served on active duty from January 1979 to August 1984.  

This matter is before the Board of Veterans' Appeals (Board) on appeal of rating decisions of September 2007 and April 2012 of the Hartford, Connecticut, Regional Office (RO) of the Department of Veterans Affairs (VA).  The September 2007 rating denied the claim for service connection for a psychiatric disorder, and the April 2012 decision denied the claim for a TDIU.

This case has a long history.  The Veteran sought service connection for a psychiatric disorder in February 2007.  His claim was denied in September 2007.  He filed a timely notice of disagreement; following the March 2008 statement of the case, the Veteran filed his substantive appeal that same month.  He testified before a decision review officer in March 2008, and a supplemental statement of the case was issued in May 2009.  

The Veteran appeared at a Travel Board hearing before a now retired member of the Board in October 2009.  A transcript of the hearing is in the Veteran's file.  The Board then denied his claim in a January 2010 decision.  

The Veteran appealed this denial to the Court of Appeals for Veterans Claims (Court).  In August 2010, the Court approved a Joint Motion for Remand that vacated the January 2010 decision and returned the case to the Board.  

In January 2011, the Board remanded the case for further development.  Following this remand, the Veteran's representative submitted argument and a claim for a TDIU in July 2011.  The RO denied his TDIU claim in April 2012.  The Veteran filed a timely notice of disagreement and substantive appeal, bringing this issue before the Board.  

A December 2012 letter to the Veteran informed him that the VLJ who conducted his September 2009 hearing had retired.  In January 2013, the Veteran responded that he did not desire a new hearing.  

In December 2013, in accordance with 38 U.S.C.A. § 7109 and 38 C.F.R. § 20.901, the Board obtained a medical expert opinion from the Veterans Health Administration.  The Veteran and his representative were provided a copy of the opinion and afforded the opportunity to submit additional evidence and argument, which the Veteran did in September 2014.  


FINDINGS OF FACT

1.  The Veteran's current psychiatric disorder is causally related to his active service.  

2.  The Veteran's current employment is not in a protected environment; his employment is not considered marginal.  


CONCLUSIONS OF LAW

1.  The criteria for service connection for a psychiatric disorder have been met.  38 U.S.C.A. §§ 1101, 1112, 1113, 1131, 1154, 5103, 5103A, 5107(b) (West 2002); 38 C.F.R. §§ 3.102, 3.159, 3.303 (2014).  

2.  The criteria for a TDIU have not been met.  38 U.S.C.A. §§ 1154, 1155, 5107(b) (West 2002); 38 C.F.R. §§ 3.340, 3.341, 4.16, 4.19 (2014).



REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

I.  Duties to Notify and to Assist

Upon receipt of a complete or substantially complete application, VA has a duty to notify and assist claimants in substantiating a claim for VA benefits.  38 U.S.C.A. §§ 5103(a), 5103A (West 2002 & Supp. 2013); 38 C.F.R. § 3.159 (2014).   VA must notify the claimant of the information and evidence not of record that is necessary to substantiate a claim, which information and evidence VA will obtain, and which information and evidence the claimant is expected to provide.  

With regard to the TDIU claim, a letter of March 2012 satisfied the duty to notify provisions.  This letter informed the Veteran of the criteria for granting a TDIU claim, and it informed him of his and VA's respective duties for obtaining and submitting evidence.  

The Veteran's service treatment records, VA medical treatment records, and private treatment records have been obtained.  The Veteran has not indicated, and the record does not contain evidence, that he is in receipt of disability benefits from the Social Security Administration.  A VA examination was not conducted with regard to the Veteran's TDIU claim to determine whether the Veteran's service-connected disabilities render him unemployable.  The Veteran is, in fact, employed, and the issue turns, not on the question of whether the Veteran's service-connected disabilities render him unable to secure or follow a substantially gainful occupation but, rather, on whether the Veteran's current employment is considered marginal.  This is a legal determination, and a VA examination is not warranted.  

There is no indication in the record that any additional evidence, relevant to the issues decided, is available and not part of the claim file.  As there is no indication that any failure on the part of VA to provide additional notice or assistance reasonably affects the outcome of the case, the Board finds that any such failure is harmless.  



II.  Service Connection for a Psychiatric Disorder

Service connection will be granted if it is shown that the Veteran suffers from a disability resulting from personal injury suffered or disease contracted in the line of duty, or for aggravation of a preexisting injury suffered or disease contracted in the line of duty, during active military service.  38 U.S.C.A. § 1110; 38 C.F.R. § 3.303.  Disabilities diagnosed after discharge will still be service connected if all the evidence, including that pertinent to service, establishes that the disability was incurred in service.  38 C.F.R. § 3.303(d) ; see also Combee v. Brown, 34 F.3d 1039, 1043 (Fed. Cir. 1994).

To establish service connection, there must be a competent diagnosis of a current disability; medical or, in certain cases, lay evidence of in-service occurrence or aggravation of a disease or injury; and competent evidence of a nexus between an in-service injury or disease and the current disability.  Hickson v. West, 12 Vet. App. 247, 252 (1999); see Jandreau v. Nicholson, 492 F.3d 1372 (Fed. Cir. 2007). 

Competent medical evidence is evidence provided by a person who is qualified through education, training, or experience to offer medical diagnoses, statements, or opinions.  Competent medical evidence may also include statements conveying sound medical principles found in medical treatises and statements contained in authoritative writings, such as medical and scientific articles and research reports or analyses.  38 C.F.R. § 3.159(a)(1). 

Competent lay evidence is any evidence not requiring that the proponent have specialized education, training, or experience.  Lay evidence is competent if it is provided by a person who has knowledge of facts or circumstances and conveys matters that can be observed and described by a lay person.  38 C.F.R. § 3.159(a)(2).  This may include some medical matters, such as describing symptoms or relating a contemporaneous medical diagnosis.  Jandreau, 492 F.3d at 1377.  When considering whether lay evidence is competent the Board must determine, on a case by case basis, whether the Veteran's particular disability is the type of disability for which lay evidence may be competent.  Kahana v. Shinseki, 24 Vet. App. 428 (2011); see also Jandreau, 492 F.3d at 1376-77.

In determining whether service connection is warranted for a disability, VA is responsible for determining whether the evidence supports the claim or is in relative equipoise, with the veteran prevailing in either event, or whether a preponderance of the evidence is against the claim, in which case the claim is denied.  38 U.S.C.A. § 5107; Gilbert v. Derwinski, 1 Vet. App. 49 (1990).  When there is an approximate balance of positive and negative evidence regarding any issue material to the determination, the benefit of the doubt is afforded to the claimant.

The evidence shows that the Veteran currently suffers from a psychiatric disorder.  A May 2008 VA examination diagnosed the Veteran as suffering from depressive disorder not otherwise specified and cocaine dependence in sustained full remission.  

A May 2011 VA examination report contains a diagnosis of post-traumatic stress disorder.  

Private psychiatric evaluations from M.L.C., MD, of June 2013 and September 2014 reflect a diagnosis of major depression, recurrent, severe, with psychotic features.  

The December 2013 VHA expert diagnosed the Veteran as suffering from unspecified depressive disorder.  The current disability criterion is met.  

There is no evidence of the Veteran's suffering from major depression, PTSD, or any other psychiatric disorder during his active service.  The Veteran's July 1984 report of medical examination at separation did not diagnose him as suffering from any psychiatric disorder.  On the Veteran's July 1984 report of medical history at separation, he denied suffering from "depression or excessive worry" and "nervous trouble of any sort."  Though Dr. M.L.C. contends that the Veteran's condition may have started in service, this is not supported by the evidence of record.

That said, the Veteran does not contend that his condition began in service, but instead that it relates to surgery he underwent during his active service.  

Service treatment records reflect that, in April 1981, the Veteran was diagnosed as suffering from cholecystitis, an "inflammation of the gall bladder."  Dorland's Illustrated Medical Dictionary 354 (31st ed. 2007).  On May 11, 1981, the Veteran underwent a cholecystectomy, which is "surgical removal of the gall bladder."  Id.  The Veteran was hospitalized for 31 days, being released in June 1981.  The Veteran contends that his current depression is related to this in-service surgery and the effects that it has had on his life during the remainder of service and thereafter.  

There are competing medical opinions as to whether the Veteran's current psychiatric disorder is causally related to this in-service surgery.  

In support of his claim, the Veteran has submitted two opinions from Dr. M.L.C.  Both of these opinions conclude that the Veteran's current psychiatric disorder is related to his in-service surgery.  In a June 2013 evaluation report, Dr. M.L.C. wrote that it is his opinion "that [the Veteran's] diagnosis is major depression with psychotic features, which arose as a result of his in-service gall bladder hospitalization."  He repeated this conclusion in a September 2014 report.  

In contrast, the VHA expert from December 2013 concluded that "it is unlikely that the stress of [the Veteran's] in-service surgery was severe or prolonged enough to be related to his current mood symptoms."

The Board grants a greater probative value to the opinion of Dr. M.L.C.  Importantly, two VA treatment notes from June 2001 - both before the Veteran ever sought service connection for any psychiatric disorder - reflect that the Veteran experienced an episode of intense anxiety after seeing an operating room.  These notes show that the Veteran was either working or volunteering at a VA hospital when he was asked to clean an operating room.  The Veteran reported that this awakened memories of his in-service surgery, and he asked not to be assigned those duties in the future.  

As these statements were made in a clinical context before the Veteran ever sought service connection for a psychiatric disorder, they are highly credible.  They also serve to buttress the conclusions of Dr. M.L.C.  

Resolving all reasonable doubt in the Veteran's favor, the Board concludes that the Veteran's psychiatric disorder is causally related to his active service.  Service connection for a psychiatric disorder is warranted.  

III.  TDIU

A TDIU rating may be assigned where the schedular rating is less than total when the disabled person is, in the judgment of the rating agency, unable to secure or follow a substantially gainful occupation as a result of service-connected disabilities.  If there is only one such disability, this disability shall be ratable at 60 percent or more, and that, if there are two or more disabilities, there shall be at least one disability ratable at 40 percent or more, and sufficient additional disability to bring the combined rating to 70 percent or more.  38 C.F.R. § 4.16.  

The Veteran is service-connected for six disabilities.  His combined disability rating even before rating his psychiatric disorder is 70 percent, and he has one disability rated at 40 percent.  He therefore meets the schedular criteria for a TDIU.  

The wrinkle in this case is that the Veteran has been employed throughout the pendency of the appeal.  In his July 2011 claim, the Veteran's representative acknowledged this fact.  The April 2012 rating decision confirmed that the Veteran is employed by the VA in Connecticut.  In his June 2013 brief, the Veteran's representative acknowledged that he remains employed at the VA.  

That said, the Veteran's representative argued that a TDIU is still warranted, as the Veteran works in a protected environment.  

Pursuant to the TDIU regulations, "marginal employment shall not be considered substantially gainful employment."  38 C.F.R. § 4.16(a).  

Marginal employment can be shown in two ways.  First, marginal employment can be deemed to exist when a veteran's earned annual income does not exceed the poverty threshold for one person.  Second, "marginal employment may also be held to exist, on a facts found basis (includes but is not limited to employment in a protected environment such as a family business or sheltered workshop), when earned annual income exceeds the poverty threshold."  Id.  

The Veteran's representative has made no argument as to the first method of proving marginal employment.  Instead, the representative argues that the Veteran's current employment at the VA is akin to a protected work environment.  

To support this argument, the Veteran's representative makes two points.  

First, he submitted three letters, one from the Veteran's supervisor and two from coworkers of the Veteran's.  The Veteran's representative contends that these letters establish that the Veteran's work environment is protected.  

The Veteran's supervisor, D.D., wrote that the Veteran is employed as a "Health Technician/Peer Support Specialist in the Mental Health Intensive Care Management Program."  She stated that such positions "are filled by Veteran peers who understand some of the struggles of program participants, due to their own past experiences with mental health and substance use."  She stated that the Veteran often speaks of his own recovery in his daily work.  
 
As [the Veteran's] supervisor, there have been times that he has appropriately informed me that he was having a difficult time psychologically, and that he either had to leave for the day and/or needed to take some unscheduled time off as a result.  Understanding that [the Veteran] can struggle with his own recovery at times, making the accommodations to have this time has been arranged as needed. 

A colleague, A.W.D., wrote that he has witnessed the Veteran have "extreme anxiety attacks at work."  He stated that the Veteran has had to leave meetings on occasion due to his extreme anxiety and discomfort.  A second colleague, G.M., wrote that he has worked with the Veteran since 2007.  He stated that he has witnessed the Veteran have difficulty maintaining his composure in various events.  He stated that the Veteran has left work abruptly and missed several days.  

The second argument is that the Veteran would not be able to work outside of the environment of the VA.  In the July 2011 claim, the representative argued that a May 2011 examination report concluded that the Veteran would not be able to keep a job in a normal workplace.  In a June 2013 brief, the representative noted that the private psychiatric evaluation from Dr. M.L.C. concluded that the Veteran's employment "is clearly associated with his own treatment" and that without the special circumstances provided for by VA, the Veteran's symptoms "would prevent him from working in any job that had significant and independent responsibilities separate from his own desire to continue treatment for his substance use disorder."  

The Board rejects the Veteran's argument and does not find the Veteran's employment to be in a protected environment or to be marginal.

First, the letter from the Veteran's supervisor does not show that the Veteran receives accommodations that reflect that he is treated differently than any other VA employee.  Though she speaks of the Veteran having to take unscheduled leave to deal with his psychiatric problems, she also stated that the Veteran "appropriately informed" her of his issues and his need to take leave.  To the extent that the lay letters differ about whether his leave was approved or unscheduled, the Board grants a much greater probative weight to the supervisor who is actually approving the leave than to his colleagues who are not.  

Further, the supervisor speaks of no special accommodations that the Veteran gets that other employees do not.  She did not describe duty restrictions, special treatment, overlooking absenteeism or other problems, or any other special changes to the Veteran's work duties or requirements.  The Veteran himself has presented no evidence of such accommodations, either, beyond taking occasional unscheduled leave.  The mere fact that the Veteran's employer is flexible with him is hardly evidence that his job is in a protected environment.  

Second, the Board grants little probative value to the purported medical opinions regarding the Veteran's current employment or possible employability.  In his July 2011 claim, the Veteran's representative grossly mischaracterized a May 2011 VA examination report, stating it contained a conclusion that the Veteran would not be able to keep a job in a normal workplace.  

That was not a conclusion made by the examiner but was, rather, the Veteran's own impression of his situation.  The examiner's conclusion was that the Veteran's psychiatric condition has a "moderate impact on his day to day functioning."  

Dr. M.L.C.'s opinion that the Veteran's employment "is clearly associated with his own treatment" does not obviate the fact that the Veteran is presently employed by VA and has been for a number of years.  Dr. M.L.C. does not describe any "special circumstances" as alluded to by the representative that allow the Veteran to continue working in his current position.  

In summary, the Veteran has been employed by the VA for many years and there is no evidence that the circumstances of this employment rise to the level of a "protected environment" as described by 38 C.F.R. § 4.16(a).  The Veteran's employment is not considered marginal.  

The preponderance of the evidence is against the claim for a TDIU; there is no doubt to be resolved; and a TDIU is not warranted.  











ORDER

Entitlement to service connection for a psychiatric disorder is granted.  

Entitlement to a total disability rating based on individual unemployability due to service-connected disabilities is denied.  





____________________________________________
RONALD W. SCHOLZ 
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


